DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claims 10-13, 15, 19 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 recites “wherein the pointing beam creates a spot at said intersection to mark the target location” and “wherein the catheter […] exits the end portion of the channel and reaches the target location marked by the spot”. By positively reciting the “target location” (which is disclosed in the Specification is a part of the human body), claim 10 positively encompasses a human organism. Claims 11-13, 15, 19 and 20 are rejected due to their dependence on claim 10. It is suggested to amend claim 10 by replacing the term “creates” with the phrase “is configured to create”, by replacing the term “exits” with the phrase “is configured to exit”, by replacing the term “reaches” with the phrase “is configured to reach”.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US Pat 5,435,805).
   Re claim 1, Edwards discloses a cannula (the cannula 2 seen in Fig 1 in combination with the tip 254 shown in Fig 21) for inserting a catheter (it is noted that the phrase “for inserting a catheter” is functional language and thus the claim does not require the catheter; however, Edwards does teach a catheter 8 (as seen in Fig 1) received within the cannula - although referred to as a “stylet”, Edwards sets forth in Col 6, Lines 23-26 that the term “stylet” is used to define “a thin hollow tube or other shape having a longitudinal lumen for introducing fluids to or removing materials from a site”), the cannula comprising: a first channel (not labeled but seen in Fig 21 within which “stylet” 258 resides; labeled in annotated Fig A below) for receiving and guiding the catheter (as seen in Fig 21), the first channel extending to a first opening (labeled in annotated Fig A below) and having a middle portion (labeled in annotated Fig A below) and an end portion (labeled in annotated Fig A below), wherein the end portion is bent with respect to the middle portion (as seen in Fig A below) and defines an insertion direction (labeled in annotated Fig A below), such that the catheter when being advanced and guided through the end portion of the first channel exits the cannula through the first opening in the insertion direction (as seen in Fig 21), and a second channel (not labeled but seen in Fig 21 within which “fiber optic” 262 resides; labeled in annotated Fig A below) for receiving a pointing device for providing a pointing beam (it is noted that the phrase “for receiving a pointing device for providing a pointing beam” is functional language and thus the claim does not require the pointing device; however, Edwards does teach such a pointing device 262), the second channel extending to a second opening (labeled in annotated Fig A below) and having an end portion (labeled in annotated Fig A below; it is noted that the claim does not specify where the “end portion” of the second channel resides relative to the rest of the second channel; since the portion annotated in Fig A below resides at the proximal end of the tip 254, one of ordinary skill in the art would recognize this to be an “end portion” as presently claimed) defining a pointing direction (labeled in annotated Fig A 

    PNG
    media_image1.png
    661
    1204
    media_image1.png
    Greyscale

Re claim 4, Edwards discloses that the first channel and the second channel are formed in the same single part of material (at least along a distal section thereof as they are both formed in tip 254; as seen in Fig 21, annotated Fig C above).
Re claim 5, Edwards discloses that the cannula is a blunt cannula (as seen in Fig 21, annotated Fig C above).
Re claim 7, Edwards discloses that the first channel comprises a portion having a first diameter which is larger than a second diameter of the end portion of the first channel (as seen in Fig 27, proximal portion 338 is larger in diameter than the end portion of the first channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat 5,435,805) in view of Paques et al. (PG PUB 2003/0171722).
 Re claim 6, Edwards discloses all the claimed features except a support element being attached to the end portion of the first channel for stabilizing the cannula when the cannula is forced against a ground. Paques, however, teaches a substantially similar cannula 2+4 (Fig 1) comprising a first channel (passageway 6 plus the lumen of portion 4, Fig 1), a second channel 12 (Fig 1) and a support element 40 (Fig 1) attached to an 
Claims 8, 18 and 21 are rejected under 35 U.S.C. 103 as being obvious over Edwards et al. (US Pat 5,435,805).
 Re claim 8, Edwards discloses all the claimed features but does not explicitly disclose that the cannula has a length of between 30 mm and 60 mm, a rear portion having a diameter of between 400 µm and 700 µm, and said middle portion having a diameter of between 100 µm and 400 µm, and wherein the end portion of the first channel has a diameter of between 60 µm and 150 µm. However, the values of the length and the diameters are result effective variables and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cannula to have a length of between 30 mm and 60 mm, a rear portion to have a diameter of between 400 µm and 700 µm, a middle portion to have a diameter of between 100 µm and 400 µm, and the end portion of the first channel to have a diameter of between 60 µm and 150 µm. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re claim 18, Edwards discloses all the claimed features but does not explicitly disclose that the first diameter is between 70 µm and 200 µm and the second diameter is between 30 µm and 80 µm. However, the values of the first and second diameters In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re claim 21, Edwards discloses all the claimed features but does not explicitly disclose that the middle portion of the first channel protrudes from the leading end of the second channel by a length between 300 µm and 2000 µm. However, the value of this length is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length that the middle portion of the first channel protrudes from the leading end of the second channel to be between 300 µm and 2000 µm. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat 5,435/805)/Paques et al. (PG PUB 2003/0171722) in view of Muto (US Pat 4,270,529).
Re claim 17, Edwards as modified by Paques in the rejection of claim 6 above discloses all the claimed features except that the supporting element (taught by Paques) comprises a material which is softer than the material in which the first and second channels are defined. Muto, however, teaches a supporting element for a cannula, wherein the supporting element is made of a material that is soft, flexible .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard (US Pat 5,651,783) in view of Goldenberg et al. (US Pat 5,470,330).
Re claim 9, Reynard discloses an instrument 3 (Fig 3,4) comprising: a cannula (the entirety of instrument 3 seen in Fig 4 except for the fiber optics 15) and a catheter 4 (Fig 5A; although Fig 5A is drawn to a different embodiment than that of Fig 3,4, the difference is only in the type of the pointing device, not in the structure of the channel 16) inserted in the cannula (as seen in Fig 5A), the cannula comprising a first channel 16 (Fig 3) for receiving and guiding the catheter, the first channel extending to a first opening (at the distal end point 18, Fig 3) and having an end portion (the portion in the section 10, Fig 3) defining an insertion direction (extending left to right in Fig 3,4 but not labeled; labeled in annotated Fig B below), such that the catheter when being advanced and guided through the end portion of the first channel exits the cannula through the first opening in the insertion direction (as seen in Fig 5A), and a second channel (through which one of the three fiber optics 15 extend, as seen in Fig 
Reynard discloses that the pointing beam has a diameter between 500 to 600 µm at the intersection of the pointing direction and the insertion direction, and therefore does not disclose that the pointing beam has a diameter smaller than 100 µm at the intersection of the pointing direction and the insertion direction. 
Goldenberg, however, teaches an instrument (as seen in Fig 6-8) comprising a cannula 80 (Fig 6) and a pointing device 90 (Fig 7,8) that is received within a channel 88 (Fig 7) of the cannula (Col 12, Lines 6-21) and provides a pointing beam having a diameter smaller than 100 µm (50 µm, Col 8, Lines 39-41) for the purpose of ensuring maximum flexibility and limiting transmission losses (Col 8, Lines 39-41). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was .

    PNG
    media_image2.png
    360
    928
    media_image2.png
    Greyscale

Claims 10-13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynard (US Pat 5,651,783) in view of Moyer (US Pat 3,406,687).
 Re claim 9, Reynard discloses an instrument 3 (Fig 3,4) for inserting a catheter at a target location comprising: a catheter 4 (Fig 5A; although Fig 5A is drawn to a different embodiment than that of Fig 3,4, the difference is only in the type of the pointing device, not in the structure of the channel 16) received and guided in a channel 16 (Fig 3) of a cannula (the entirety of instrument 3 seen in Fig 4 except for the fiber optics 15), the channel extending to an opening (at the distal end point 18, Fig 3) and having an end portion (the portion in the section 10, Fig 3) defining an insertion 
Although Reynard discloses that a shoulder 12 (Fig 3) lies between the first portion of the channel and the end portion of the channel, Reynard does not explicitly disclose that (1) the first portion of the catheter has a larger diameter than the end portion of the catheter such that the first portion of the catheter can be received and guided in the first portion of the channel but not in the end portion of the channel and (2) the catheter has a shoulder located at a transition between the first portion of the catheter and the end portion of the catheter such that the catheter is guided through the channel and advanced through the channel until the shoulder reaches an end of the first portion of the channel, wherein this reaching by the shoulder corresponds to the catheter reaching the target location marked by the spot. 
Moyer, however, teaches a cannula 18+22 (Fig 4) and a catheter 16+17 (Fig 4), wherein the cannula comprises a channel having a first portion (residing within portion 25, Fig 4) with a larger diameter than an end portion (residing within portion 18, Fig 4) and the catheter comprises an end portion 17 (Fig 4) separated from a first portion 16 (Fig 4) having a larger diameter by a shoulder 31 (Fig 4), wherein the first portion of the catheter can be received and guided in the first portion of the channel but not in the end portion of the channel (as seen in Fig 4, due to the presence of shoulder 31 of cannula 18+22; Col 4, Lines 9-13) and the end portion of the catheter can be received and guided in the end channel portion of the channel (as seen in Fig 4) and wherein the catheter, when being guided through the channel and advanced through the channel 
Re claim 11, Reynard discloses that the pointing device comprises one or both of an optical fiber (Col 5, Line 34) and a lens 28 (Fig 4B).
Re claim 12, Reynard discloses that the pointing device comprises a light source (Col 5, Lines 82-83).
Re claim 13, Reynard discloses a handle portion 1 (Fig 2), wherein the handle portion comprises one or more of a mechanism for moving a catheter, and a mechanism for fluid injection or fluid removal (“phacoemulsification”, Col 4, Line 62-63).
Re claim 15, Reynard discloses that the instrument is configured to provide the pointing beam inside an eye ball (Col 4, Line 61 - Col 5, Line 12).
Re claim 19, Reynard discloses that the handle portion and the cannula are detachably connectable (Col 5, Lines 5-6; additionally, Col 3, Lines 23-25 set forth that the cannula can be re-used or disposed of after use meaning that it is detached from the handle portion after use) and wherein the cannula is disposable (Col 3, Lines 23-25; as there is nothing preventing the cannula from being disposed of, this limitation is met).
Re claim 20, Reynard discloses that the catheter has a leading end which is pointed (as seen in Fig 2,5A).

Response to Amendment
The affidavit filed 10/29/2020 has been considered but is moot in view of the present Detailed Action which presents a different interpretation of the Edwards reference in the rejection of claims 1, 4-8, 17, 18 and 21 (rendering items 2-4 of the affidavit moot) and a different rejection of claim 9 (rendering items 5-7 of the affidavit moot).

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered.
The arguments directed to the rejections of claims 1, 4-9, 17, 18 and 21 are moot in view of the present rejections which differ from those presented in the last Office Action (by no longer applying the Loeb reference to claim 9, by applying a different 
The argument directed to the rejections of claims 10-13, 15, 19 and 20 is not persuasive. Applicant asserts that neither Reynard or Moyer disclose a spatial correlation between the location of the spot and the length over which the catheter is movable within the channel – this assertion pertains to the limitation of claim 10 which recites “wherein the catheter, when being guided through the channel and advanced through the channel until a shoulder located at a transition between the first portion of the catheter and the end portion of the catheter reaches an end of the first portion of the channel, exits the end portion of the channel and reaches the target location marked by the spot [at the intersection of the pointing direction and the insertion direction]”. However, Applicant has not provided any arguments in support of their assertion. Rather, as explained in the rejection of claim 10 above, the advancement of Moyer’s catheter until its shoulder reaches the end of the first portion of the channel results in a target location being reached by the catheter since the lengths and shapes of the cannula and the catheter have been manufactured so as to positively set a depth of penetration of the catheter (Col 4, Lines 22-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783